Barnard, P. L:
There was no issue made by the answer which required the plaintiff to prove the corporate existence of the defendant. The complaint averred that the defendant was a foreign corporation, incorporated under the laws of the kingdom of Denmark, and was a common carrier of passengers. The defendant appears in its own name, which apparently is a corporate name, and admits that “ it is a common carrier of passengers,” but “ denies, on its information and belief, that at the time mentioned in the complaint, or at any other time, the defendant was a foreign corporation as is alleged in the complaint.” The denial, such as it is, is not absolute, but upon information and belief, and especially fails to meet the real allegation. Was it a corporation under the laws of Denmark or of any other nation ? If Swedish, the allegation in the complaint that it was Danish would be of no relevancy. The denial is so framed that the defendant can be either a foreign or domestic corporation, formed in any country except Denmark. ,The only issue made is one of nationality of the corporation. The Code (§ 1776) requires an affirmative denial of the fact that the defendant is a corporation. The judgment is therefore right, and should be,affirmed, with costs.
Dtkman and Pratt, JJ., concurred.
Judgment and order denying new trial affirmed, with costs.